Citation Nr: 0514308	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  04-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disability, claimed as secondary to service-connected knee 
and foot disabilities.

2.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
signed into law.  This liberalizing law is applicable to the 
veteran's appeal.  

The veteran was afforded a VA orthopedic examination in July 
2003.  With regard to the veteran's hips, the examination 
results indicate decreased range of motion.  However, the 
examiner indicated that the examination was negative.  No 
film studies of the hips were ordered.  Because of 
conflicting evidence regarding the hips, the Board has 
determined that a further examination is necessary to address 
whether the veteran does in fact suffer from any disability 
of the hips, and if so, whether that disability is 
etiologically related to his service or his service-connected 
disabilities.

With regard to the veteran's service-connected knee and foot 
disabilities, the July 2003 examination noted mild flat feet, 
with pain on use.  Examination of the knees revealed marked 
limitation of motion of the left knee.  The examiner referred 
to X-rays taken in October 1998, nearly five years prior to 
the examination.  X-ray studies of the knees and ankles were 
recommended, but not performed.  

Subsequent to the July 2003 examination, in a November 2004 
written statement, the veteran alleged that his disabilities 
had become increasingly worse.  Moreover, in a statement 
received by the Board in January 2005, the veteran identified 
private treatment of his service-connected disabilities.  The 
Board therefore concludes that an additional examination 
should be conducted prior to appellate consideration of the 
veteran's claims. 

In light of the discussion above, the Board has concluded 
that further development is necessary. 

Accordingly, the claim is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
obtain the names and addresses and dates 
of treatment of all medical care 
providers, VA or non-VA, which treated 
the veteran for his claimed bilateral 
hip, knee and foot disabilities.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Of particular interest are any 
records from the physician referenced by 
the veteran in his January 2005 
statement.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful 
efforts in this regard, in order that the 
veteran be provided the opportunity to 
obtain and submit those records for VA 
review.  

2.  The RO should arrange for the veteran 
to undergo VA orthopedic examination to 
determine the nature, extent, and likely 
etiology of any currently present right 
hip disability, and the nature and extent 
of the service connected right and left 
knee disabilities and bilateral pes 
planus.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The physician should identify 
his medical specialty in his report.

Hips
All appropriate tests and studies are to 
be performed and x-rays taken.  All 
medical findings are to be reported in 
detail.  The physician should elicit a 
complete history from the veteran.  Based 
upon the review of the claims folders and 
the examination results, the examiner 
should provide an opinion with respect to 
whether it is at least as likely as not 
that any currently present hip disability 
is etiologically related to the veteran's 
military service, or to his service 
connected knee or foot disabilities.

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

Knees
All appropriate tests and studies are to 
be performed and x-rays taken.  All 
medical findings are to be reported in 
detail.  The examination should include 
range of motion studies of both knees, 
expressed in degrees with normal ranges 
provided for comparison purposes, and, if 
necessary, X- rays taken of the veteran's 
knees.  The examiner should render 
specific findings as to whether there is 
objective evidence of instability, 
locking, pain on motion, weakness, and 
excess fatigability of either knee, and 
indicate if there is ankylosis of the 
left knee.  

The physician should indicate whether 
there is evidence of recurrent 
subluxation or lateral instability of 
either knee, and, if so, whether such 
symptoms are slight, moderate, or severe.  

Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use. To the extent 
possible, the functional loss should be 
expressed in terms of additional degrees 
of limited motion. 

After considering the symptoms 
attributable to the service connected 
disability of each knee, the examiner 
should provide an assessment of the 
severity of the condition, i.e., the 
extent to which that disability 
interferes with the veteran's ability to 
obtain and retain substantially gainful 
employment.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

Feet
All appropriate tests and studies are to 
be performed and x-rays taken.  All 
medical findings are to be reported in 
detail.  The examination should include 
range of motion studies of the feet and 
ankles, expressed in degrees with normal 
ranges provided for comparison purposes, 
and, if necessary, X- rays taken of the 
veteran's feet and ankles.  The examiner 
should render specific findings as to 
whether there is objective evidence of 
pain on motion, weakness, and excess 
fatigability.

The examiner should indicate whether 
there is objective evidence of marked 
deformity, indication of swelling on use, 
characteristic callosities, marked 
pronation, or inward displacement of the 
tendo achillis on manipulation.  If pain 
on manipulation is identified, the 
examiner should indicate the severity of 
such pain.

Additionally, the physician should 
indicate whether, and to what extent, the 
veteran experiences likely functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use.  To the extent 
possible, the functional loss should be 
expressed in terms of additional degrees 
of limited motion. 

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

5.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran the 
requisite opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



